UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6732


JAMES KIRBY BURKS, JR.,

                    Petitioner - Appellant,

             v.

TIMOTHY S. STEWART,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-00577-TDC)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James K. Burks, Jr., Appellant, Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James K. Burks, Jr., a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Burks v. Stewart, No. 8:18-cv-00577-

TDC (D. Md. Filed June 11, 2018; entered June 12, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2